Citation Nr: 1424702	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-41 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 30 percent prior to September 26, 2009 for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a higher initial disability rating in excess of 10 percent for tinea versicolor (a skin disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse.


	(CONTINUED ON NEXT PAGE)
ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1965 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned a disability rating of 30 percent, and granted service connection for a skin disability and assigned a disability rating of 10 percent.  An October 2012 rating decision assigned a 100 percent disability rating for PTSD effective September 26, 2009.  Although a 100 percent rating has been assigned for PTSD for part of the appeal period, the issue remains in appellate status as the maximum initial rating for the entire appeal period has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Veteran and his spouse testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  The hearing transcript has been associated with the claims file.  

In November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board is granting a 100 percent rating for the service-connected PTSD, which contemplates total occupational impairment for the entire appeal period.  Therefore, the Board finds that TDIU is not before the Board on appeal.  See 38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2013); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  For the initial rating period prior to September 26, 2009, the Veteran's PTSD has been manifested by total social and occupational impairment due to symptoms such as: social withdrawal, disorientation to place and time, chronic sleep impairment, mood disturbance, irritability and outbursts of anger, hyper vigilance and exaggerated startle response, inability to establish and maintain effective relationships, auditory and visual hallucinations, distractibility, racing thoughts, anxiety, and concentration, homicidal ideation, and suicidal ideation.

2.  For the entire initial rating period on appeal, a service-connected skin disability has been manifested by tinea versicolor and dermatitis with itching and burning of the skin with pain and areas of rash affecting less than 20 percent of the entire body, and less than 5 percent of exposed areas with no more than antihistamine and topical therapy required for treatment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for PTSD are met for the initial rating period prior to September 26, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the entire initial rating period, the criteria for an increased disability rating in excess of 10 percent for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Board is granting a 100 percent schedular disability rating for the Veteran's PTSD throughout the entire rating period on appeal back to the date of original claim for service connection.  This constitutes a complete grant of the benefit sought; therefore, there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the claim for increased initial rating for the skin disability, the Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by a notice letter dated in July 2007.  This letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran as to how the VA assigns disability ratings and effective dates.

Concerning the appeal for a higher initial rating for the service-connected skin disability, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a skin disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, and post-service VA and private treatment records as well as the Veteran's own statements in support of her claim.  The Veteran underwent VA examinations with respect to the skin disability in July 2008 and in November 2011.  Taken together, these examinations are adequate for purposes of rating the skin disability on appeal.  The examiners reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Initial Rating Analysis 

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2013).

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

After a review of all the evidence, lay and medical, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period prior to September 26, 2009, the Veteran's PTSD has been manifested by total social and occupational impairment consistent with the 100 percent rating under DC 9411.  
38 C.F.R. § 4.130.

As explained above, after the November 2011 Board remand, an October 2012 rating decision assigned a 100 percent disability rating for PTSD effective September 26, 2009.  This decision was based on a September 2012 statement from the Veteran's treating clinical psychologist, which showed a disability picture that most closely approximates total social and occupational impairment as a result of symptoms such as disorientation to place and time, persistent danger to others and the Veteran himself, persistent hallucinations, impaired impulse control, inability to establish and maintain effective relationships, suicidal ideation, impaired judgment, chronic sleep impairment, and depressed mood.  The September 2012 psychologist statement explained that this was based on mental status and experiences she recorded during the Veteran's visits to her private practice from September 2009 to September 2012.  In the letter, the clinical psychologist indicated that the Veteran's has one of the most severe cases of PTSD she has worked with in her 23 years of working with combat Veterans.  

The record indicates that this clinical psychologist was the Veteran's treating psychologist at the VA prior to starting her private practice.  Moreover, an August 2011 statement by the same clinical psychologist shows the same disability picture, while noting that the Veteran had been a patient of hers for several years. 

Review of the Veteran's VA treatment records prior to September 26, 2009 shows a similar disability picture to that of the period starting on September 26, 2009 and for which the Veteran has been awarded a 100 percent disability rating.  To illustrate, a September 2007 VA treatment record shows that while the Veteran was working and married, he had depressed mood, insomnia, feelings of worthlessness, helplessness, and guilt, suicidal ideation, homicidal ideation, irritability and outbursts of anger, intrusive thoughts and dreams, persistent avoidance behavior, hyper vigilance and exaggerated startle response, visual and auditory hallucinations, obsessional rituals, and panic attacks that included palpitations, sweeting, trembling, sensation of shortness of breath, chest discomfort, and dizziness with a GAF score of 70.  

A May 2007 VA treatment record shows a similar disability picture with difficulty concentrating and a GAF score of 49.  A September 2008 VA treatment record indicates that the Veteran had a severe prolonged flashback that scared his wife, who reported that she had never seen him go through such a flashback since they were married.  Other VA treatment records during this period show that the Veteran threatened coworkers with physical force and described his success as not putting anybody in a bag.  Moreover, in a January 2009 VA treatment record, the VA psychologist indicated that the Veteran has one of the most severe cases of PTSD she had experience with.  This statement is similar to the statement the same psychologist made in September 2012 in connection with her review of the Veteran's symptoms during his treatment at her private practice from September 26, 2009.  This indicates that the Veteran's PTSD disability picture prior to September 26, 2009 is similar to his disability picture on or after September 26, 2009. 

While the October 2008 and November 2011 VA examination reports indicate a less severe PTSD disability picture, these reports were prepared by examiners, who did not treat the Veteran on a regular basis and the record reflects that the Veteran only trusts his treating clinical psychologist and does not discuss all of his symptoms with anyone except his treating psychologist.  As such, the Board finds that the statements made by the Veteran's treating psychologist are more probative than the VA examination reports in describing the severity of the Veteran's PTSD disability picture.  

After a review of all the lay and medical evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's PTSD and all of the symptoms associated with PTSD more nearly approximates the criteria for a 100 percent rating and has been manifested by total social and occupational impairment consistent with the 100 percent rating under DC 9411 for the initial rating period prior to September 26, 2009.  The Board has considered all of the lay and medical evidence of record and recognizes that if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).  Therefore, for the reasons stated above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture more closely approximates the 100 percent rating under DC 9411 for PTSD during the initial rating period prior to September 26, 2009.  38 U.S.C.A. §5107; 38 C.F.R. §§ 3.102, 4.130.


Skin Disability Rating Analysis 

The Veteran is in receipt of a 10 percent rating for the service-connected skin disability under DC 7820-7806.  The Veteran has a current diagnosis of tinea versicolor, with a noted history of dermatitis.  Under DC 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801-7805) depending on the predominant disability. 38 C.F.R. § 4.118.

DC 7819 (benign skin neoplasms) provides that such disability is to be rated as a disfigurement of the head, face, or neck, (DC 7800), scars (DC 7801- 7805), or based on impairment of function.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's skin disability has been manifested by dermatitis with itching and burning of the skin with pain, and areas of rash affecting at least 5 percent, but less than 20 percent of the entire body, and less than 5 percent of exposed areas with no more than topical therapy required for treatment, consistent with a 10 percent rating under DC 7806.  The Board finds that the evidence of record does not reflect a change in the severity of the skin disability over the course of the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

During the July 2011 Board hearing, the Veteran contended that he had painful rash since 1966 that covers his chest, back, shoulder blade, neck, and sometimes down his legs and that it covers more than 40 percent of his body.  The Veteran reported that the pain is similar to shingle pain and that he used to scrape his arms with knives in order to get rid of the pain.  The Veteran further testified that topical cream did not help with the skin disability and that he was prescribed two very strong doses of Nizoral two years earlier and then indicated that he was given a 30-day supply of the same medicine; the Veteran indicated that when he takes Nizoral, his skin would clear up for six to eight months and then the rash would return back.  The Veteran also reported that the VA dermatologist informed him that he should not take Nizoral for more than two weeks once a year because it could damage his liver.  At the same hearing, the Veteran's spouse confirmed that Veteran's reports of scraping his arms with knives and testified that the Veteran has painful red rash on his legs, back, arms, and the groin area that is exacerbated when he does yard work.  She also reported that he usually does not join the family when they go to the pool because he is embarrassed of the rash. 

During the July 2008 VA examination, the Veteran reported burning, painful, and itching skin on the back and the trunk as well as intermittent eruptions of red irritating patches on his back and sides.  The Veteran also indicated he received oral antifungal treatment for a month during the previous 12 months and that his skin disability symptoms improved but never resolved.  There was no systemic corticosteroid or immunosuppressive treatment over the previous 12 months.  Upon examination, the VA examiner diagnosed the Veteran with tinea versicolor and found that the total body area affected was greater than 5 percent but less than 20 percent and total exposed area affected was at zero percent.  The Veteran also noted slightly erythematous patches in the center of the Veteran's back with a total affected area of less than 10 percent.  

Review of the Veteran's post-service treatment records during the appeal period shows that the Veteran reported having itchy, burning rash since he was in Vietnam that involved his back, arms, abdomen, and thighs with varying degrees.  As an example, in May 2007, the Veteran was found to have light pink rash all over back in different geographic patterns with well limited borders.  In June 2007, the Veteran had oval, pink, scaly patches on the abdomen, chest, and back; he was prescribed Nizoral for 30 days and asked to stop cholesterol medications for 30 days.  In December 2009, the Veteran had Harold patches scattered in the abdomen and fine rash in the upper back with no ulcers or infections.  A February 2010 VA dermatology consult indicates that the Veteran had a long history of tinea versicolor that has not cleared despite being prescribed Nizoral for 30 days during the previous year, and the Veteran was diagnosed with dermatitis; the VA dermatologist prescribed antifungal medication to be taken once a week for 3 months.  In June 2011, the Veteran had pruritic chronic dermatitis of the chest and back.  

During the November 2011 VA examination, the Veteran reported that his skin was red and inflamed with a burning sensation.  The VA examiner noted that the Veteran did not have any systemic treatment by corticosteroids or immunosuppressive medications and that he underwent antihistamine treatment for puritis for a period of six weeks or more but it was not constant.  The VA examination report also reflected that over the previous 12 months, the Veteran had topical corticosteroid treatment of 6 weeks or more, but not constant.  Upon examination, the VA examiner found that there were no visible rashes, lesions, or scaring on the exposed or total body area related to the Veteran's history of tinea versicolor and that there was a small slightly erythematous area on the left chest with indications that the Veteran had been scratching that area.  The VA examiner found no other evidence of any chronic skin or rash disorder.  The VA examiner indicated that while the Veteran complained of itching and burning rash and was recently diagnosed with pruritus with excoriations, there may be a psychiatric component of the skin disability and that there is no evidence to suggest that the current puritis is related to the Veteran's history of tinea versicolor.  The VA examiner noted that the Veteran's skin disability did not impact his ability work. 

Accordingly, for the entire initial rating period, the Board finds that an evaluation in excess of 10 percent is not warranted for a skin disorder under Diagnostic Code 7806.  38 C.F.R. § 4.118.  The weight of the evidence of record, both lay and medical, shows that the Veteran had a history of tinea versicolor since active service, and that current residuals vary in severity and location of the burning and itchy rash, to include the back, arms, chest, legs, or groin area.  Throughout the rating period on appeal, the Veteran's skin disability is shown to affect at least 5 percent, but less than 20 percent of the entire body, with no more than antihistamine treatment and topical therapy required for treatment, and the Board finds that this is consistent with a 10 percent rating under DC 7806.  A higher 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period.  38 C.F.R. § 4.118.  

The Board finds that an additional examination is not necessary to evaluate variations in severity of the Veteran's skin disability where his skin disability is not shown to result in any functional limitations and does not affect occupational functioning.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  The November 2011 VA examiner stated that the Veteran's skin disability did not affect his ability to work and evidence of record indicates only minor variations in the extent of the Veteran's rash over the course of the appeals period and that any variation is within the criteria of the 10 percent rating under DC 7806.  38 C.F.R. § 4.118.  The Veteran was shown to be asymptomatic at the time of the November 2011 VA examination and less than 20 percent of the body area was affected during the July 2008 VA examination.  Post-service treatment records indicate that the Veteran's rash did not affect more than 20 percent of his total body area and none of the exposed body area.  The Board has considered the Veteran's statements at the November 2011 Board hearing that he had rash that covered more than 40 percent of his total body area; however, the Board finds that the VA examinations and treatment records are more probative with respect to findings of the total body area affected by the skin disability as the examinations and treatments records were based on examinations of the Veteran by competent medical providers who reported clinical findings as to the extent of the skin disorder.

The Veteran has not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the rating period on appeal.  Instead, the VA treatment records and VA examination reports reflect treatment with no more than antihistamines and topical corticosteroids.  The Board finds that the use of antihistamine treatment or a topical corticosteroid does not approximate a rating based on "systemic therapy such as corticosteroids or other immunosuppressive drugs" under DC 7806.  Because the Veteran's skin disability is not shown to involve 20 percent or more of the entire body or of exposed areas affected, and systemic therapy such as corticosteroids or other immunosuppressive drugs was not required for treatment at any time during the rating period on appeal, the Board finds that a higher initial rating of 30 percent rating is not warranted under DC 7806.  See 38 C.F.R. § 4.118. 

A disability under DC 7806 or 7819, may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801 - 7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that the Veteran's predominant skin disability most closely approximates a rating based on dermatitis and eczema under DC 7806, and is appropriately rated based on total body area affected.  Because disabilities under DC 7806 are to be rated either as dermatitis "or" based on as a disfigurement of the head, face, or neck, "or" scars "depending on the predominant disability," the Board finds that the Veteran may not receive separate ratings in addition to the currently-assigned 10 percent rating under DC 7806 for the same disability.  See 38 C.F.R. § 4.118.  Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to his skin disorder. 

While residuals of tinea versicolor or dermatitis are shown to result in areas of skin rash, the Board finds that a higher evaluation would not be warranted under DC 7800, where hypopigmentation or rash is not shown to affect the head, face, or neck.  See 38 C.F.R. § 4.118.  The November 2011 VA examiner indicated that the Veteran's skin disability did not cause scarring or disfigurement of the head, face, or neck.  The Veteran's skin disability is not shown to approximate a rating based on the presence of scars that are deep; scars covering an 144 square inches or greater; scars that are unstable or painful; and his skin disability is not shown to be otherwise disabling to warrant consideration under DC 7801-7805.  See 38 C.F.R. 
§ 4.118.  The November 2011 VA examination shows that the Veteran's skin disability did not result in any functional impairment.  Accordingly, the Board finds that a higher evaluation is not warranted under DC 7800-7805 at any time during the initial rating period on appeal.

For the reasons discussed above, the Board finds that an initial rating in excess of 10 percent for the service-connected skin disability is not warranted.  Because the preponderance of the evidence is against the claim for an increased initial rating for the skin disability, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the claim for increased initial rating for PTSD, the Veteran is already in receipt of a 100 percent schedular rating for the entire rating period on appeal; therefore, consideration of an extraschedular rating for PTSD is not for application.  

With respect to the skin disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the skin disability, diagnosed as dermatitis and tinea versicolor, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 7806 provide for disability ratings based on dermatitis, and the Board has considered whether alternate ratings are warranted based on benign skin neoplasms, disfigurement, scars, or limitation of function.  In this case, considering the lay and medical evidence, the Veteran's skin disability is manifested by itching, burning, and painful rash affecting less than 20 percent of total body area with only antihistamine treatment and use of topical corticosteroids.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the service-connected skin disability, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran, such as symptoms of itching, burning, and painful rash are contemplated by the criteria discussed above.  His present skin disability is not shown to result in any functional limitations or limitations on his occupation and daily life, and the Board finds that the assigned 10 percent initial rating addressing his overall impairment adequately addresses his current disability picture.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 100 percent disability rating for PTSD is granted for the initial rating period prior to September 26, 2009.

For the entire initial rating period on appeal, a higher disability rating in excess of 10 percent for tinea versicolor is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


